SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 to Schedule 13E-3 RULE 13e-3 TRANSACTION STATEMENT (Pursuant to Section 13(e) of the Securities Exchange Act of 1934) Green Builders, Inc. (Name of the Issuer) Green Builders, Inc. Clark Wilson (Name of Person(s) Filing Statement) Common Stock, $0.001 Par Value (Title of Class of Securities) 392744108 (CUSIP Number of Class of Securities) Clark Wilson Corporate Secretary 8121 Bee Caves Road Austin, Texas 78746 (512) 732-0932 (Name, Address and Telephone Number of Person(s) Authorized to Receive Notices and Communications on Behalf of Person(s) Filing Statement) With Copies To: Ted Gilman Andrews Kurth LLP 111 Congress Avenue, Suite 1700 Austin, Texas 78701 (512) 320-9292 This statement is filed in connection with (check the appropriate box): a. x The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. b. o The filing of a registration statement under the Securities Act of 1933. c. o A tender offer. d. o None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies:x Check the following box if the filing is a final amendment reporting the results of the transaction: o Calculation of Filing Fee Transaction Valuation* Amount of Filing Fee** $10,391 $0.00 * For purposes of calculating the filing fee only, this amount assumes the aggregate cash payment of $10,391 by the Issuer in lieu of fractional shares immediately following a 1-for-500 reverse stock split to holders of fewer than 500 shares of the Issuer’s common stock prior to the reverse stock split. The aggregate cash payment is equal to the product of the price of $0.26 per pre-split share and 40,132 pre-split shares, the estimated aggregate number of shares held by such holders. ** Pursuant to Rule0-11(b)(1) and Fee Rate Advisory #5 dated March11, 2009, the transaction valuation equals the value of the securities proposed to be acquired and the filing fee equals $55.80 per million of the transaction value, in each case based on the cash out prices proposed to be paid for the estimated numbers of shares of Common Stock proposed to be acquired in the Rule13e-3 Transaction.Because the filing fee payable is less than $1.00, no filing fee was paid. o Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the form or schedule and date of its filing. Amount Previously Paid: N/A Form or Registration No.:Schedule 13E-3 Filing Party:Green Builders, Inc. and Clark Wilson Date Filed:January 29 , 2010 TABLE OFCONTENTS Item 1. SUMMARY TERM SHEET 2 Item 2. SUBJECT COMPANY INFORMATION 2 Item 3. IDENTITY AND BACKGROUND OF FILING PERSONS 2 Item 4. TERMS OF THE TRANSACTION 3 Item 5. PAST CONTACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS 3 Item 6. PURPOSES OF THE TRANSACTION AND PLANS OR PROPOSALS 4 Item 7. PURPOSES, ALTERNATIVES, REASONS AND EFFECTS 5 Item 8. FAIRNESS OF THE TRANSACTION 5 Item 9. REPORTS, OPINIONS, APPRAISALS AND NEGOTIATIONS 6 Item 10. SOURCE AND AMOUNTS OF FUNDS OR OTHER CONSIDERATION 6 Item 11. INTEREST IN SECURITIES OF THE SUBJECT COMPANY 7 Item 12. THE SOLICITATION OR RECOMMENDATION 7 Item 13. FINANCIAL STATEMENTS 7 Item 14. PERSONS/ASSETS, RETAINED, EMPLOYED, COMPENSATED OR USED 8 Item 15. ADDITIONAL INFORMATION 8 Item 16. EXHIBITS 8 Table of Contents INTRODUCTION This Amendment No. 3 to the Rule13E-3 Transaction Statement on Schedule13E-3 (this “Schedule13E-3”) is being filed jointly by Green Builders, Inc., a Texas corporation (the “Company”) and Clark Wilson, the President and Chief Executive Officer of the Company and a member of the Company’s Board of Directors. Concurrently with the filing of this Schedule13E-3, the Company is filing a definitive information statement (the “Information Statement”) pursuant to Regulation14C under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). A copy of the Information Statement is attached hereto as Exhibit (a). The information in the Information Statement, including all annexes thereto, is expressly incorporated by reference herein in its entirety and responses to each item herein are qualified in their entirety by the information contained in the Information Statement and the annexes thereto.
